Title: From George Washington to Du Bois de l’ Amoligniere, 1 October 1783
From: Washington, George
To: Amoligniere, Du Bois de l’


                        
                            Sir
                            Rocky hill State of New Jersey 1 Octr 1783
                        
                        I have had the honor to Receive your Letter of the 27 July and the Discourse which accompanied it and I beg
                            you Sir to accept my thanks as well for this mark of your attention as for the pleasure I have Received from the
                            perusal of your performance.
                        The interest you take in the future happiness of this Republic—claims the gratitude of every American—and I
                            am persuaded that all, to whom your discourse shall be communicated, will join me in that esteem with which I have the
                            honor to be.

                    